Name: 75/365/EEC: Council Decision of 16 June 1975 setting up a Committee of Senior Officials on Public Health
 Type: Decision
 Subject Matter: health;  miscellaneous industries;  EU institutions and European civil service;  executive power and public service;  economic geography
 Date Published: 1975-06-30

 Avis juridique important|31975D036575/365/EEC: Council Decision of 16 June 1975 setting up a Committee of Senior Officials on Public Health Official Journal L 167 , 30/06/1975 P. 0019 - 0019 Finnish special edition: Chapter 6 Volume 1 P. 0176 Greek special edition: Chapter 05 Volume 2 P. 0052 Swedish special edition: Chapter 6 Volume 1 P. 0176 Spanish special edition: Chapter 06 Volume 1 P. 0202 Portuguese special edition Chapter 06 Volume 1 P. 0202 COUNCIL DECISION of 16 June 1975 setting up a Committee of Senior Officials on Public Health (75/365/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the proposal from the Commission; Whereas the application of the measures adopted by the Council as regards the effective exercise of the right of establishment and freedom to provide services and the coordination of provisions laid down by law, regulation or administrative action in respect of activities of doctors may give rise to problems which should be examined jointly; Whereas a committee chaired by the Commission, consisting of representatives of the Member States from the authorities of the latter, should be set up to this end, HAS DECIDED AS FOLLOWS: Article 1 A Committee of Senior Officials on Public Health, hereinafter called the "committee", shall be set up within the Commission. Article 2 The task of the committee shall be: - to discover and analyse any difficulties which might arise from the implementation of Directives No 75/362/EEC (1) and No 75/363/EEC (2); - to collect all relevant information on the conditions under which general and specialist medical care is given in the Member States; - to deliver opinions which could guide the Commission's work with a view to amendment of the abovementioned Directives. Article 3 1. The committee shall consist of senior officials from the Member States who have direct responsibility in the field of public health. 2. The members of the committee shall be designated by the Member States, each of which shall designate one member and one alternate. 3. The committee shall be chaired by a Commission representative. Article 4 The committee shall adopt its rules of procedure. Done at Luxembourg, 16 June 1975. For the Council The President R. RYAN (1)See page 1 of this Official Journal. (2)See page 14 of this Official Journal.